Confirming the verbal agreement had between counsel for the Plaintiff and for the Defendant herein it is now set forth that at the time of the argument in the above entitled and numbered cause , t^Le Court was also authorized to take up and consider and dispose of the appeal in the matter No. 8194, Mrs. James A. Cardenas versus Cornelius R. Buchanan, fi] ed in this’Honorable Court March 21, 1921, as the two appeals involve exactly the same subject matter, the Pirst appeal, in the above entitled and numbered cause, having been taken by the Defendant, and the Appeal No. 8194 having been taken by the Plaintiff.